Title: To John Adams from J.B. Binon, 21 January 1819
From: Binon, J.B.
To: Adams, John


				
					Monsieur
					Boston le 21. Janvier 1819.
				
				Vous avez sans doute vu dans les journaux que le congrés s’occuppe d’eriger un monument à la memoire de l’immortel G. Wachington; j’aurois intention de faire un modéle de ce monument, comme je trouve differents inconvénients, a éxécuter le plan projetté par la résolution de 1783 je desirerois faire part de mes idées au committé chargé d’en faire le rapport; n’étant connu d’aucun de ces messieurs, etant étranger, j’ai besoin de m’offrir à eux sous la protection d’une personne distinguée et qui commande la vénération.

Ma santé ne me permettant pas d’aller moi même vous présenter mes civilités, je prends la liberté de vous écrire, et les bontés dont vous m’avez honnoré j’usqu’a ce jours, m’en hardissent à vous demander une lettre d’introduction pour Monsieur Goldsbourgh, président du committé, au quel je ferois part de mes idées à ce sujet.

Si ce n’est pas abuser trop de votre bonté, je vous supplie de prendre en Consideration ma demande, et de recevoir d’avance les sincères remerciements de / Votre trés humble et trés / obeissant Serviteur
				
					BinonSculpteurto the care of P P. F. Degrand
				
				